Van Ripee, J.
This is an appeal in accordance with the statute made and provided from the determination and judgment of the department of labor, workmen’s compensation bureau, in the above-entitled cause, dated April 22d, 1930, which awarded compensation and expenses to the petitionerappellee and counsel fee to his attorney. The matter having come on to be heard in the presence of Samuel Greenstone, attorney for-the petitioner-appellee, and McCarter & English, attorneys for the respondent-appellant, and the proofs having been considered and argument having been had, it is found and determined as follows:
On July 1st, 1929, petitioner-appellee was employed by respondent-appellant. On behalf of the petitioner-appellee it is urged that he had an accident that day and as a result thereof sustained injuries. The lower court did not find any temporary disability incurred by the petitioner-appellee and no claim is urged here for such award. The fact is that petitioner-appellee continued his employment after the alleged accident and until he was laid off for lack of work. It is contended that petitioner-appellee sustained permanent injuries to his back and spine as a result of said alleged accident. The proofs are not sufficient to support this contention and petitioner-appellee has failed to sustain the burden of proof imposed on him, by law, of establishing by a fair preponderance of the evidence the fact that his back and spine *442conditions were caused by an accident arising out of and in the course of his employment with respondent-appellant. •
It is therefore on this 16th day of March, 1931, ordered that the judgment of the workmen’s compensation bureau, department of labor, in the above-entitled cause, dated April 22d, 1930, be and it is hereby set aside and for nothing holden.
And it is further ordered that judgment final be and it is hereby entered in the cause in favor of the respondent-appellant, Brewster & Son, and against the petitioner-appellee, John Ealátowich.